Exhibit 10.1

PROMISSORY NOTE

 

$850,000   Dallas, Texas   April 8, 2009

FOR VALUE RECEIVED, the undersigned, North American Technologies Group, Inc.
(“NATK”), a Delaware corporation (herein called “Maker”), whose address is 429
Memory Lane, Marshall, Texas 75672, hereby promises to pay to the order of
Herakles Investments, Inc. (herein sometimes called “Payee”), the principal sum
of Eight Hundred Fifty Thousand Dollars ($850,000), or so much thereof from time
to time outstanding as shall be advanced, with interest on the unpaid balance
thereof from date of advancement until maturity at the rate or rates hereinafter
provided, both principal and interest payable as hereinafter provided in lawful
money of the United States of America at the offices of Payee at 5949 Sherry
Lane, Suite 1900, Dallas, Texas 75225, or at such other place as from time to
time may be designated by the holder of this Note or in such other form as Payee
may designate or consent.

As herein provided the unpaid Principal Amount of this Note (or portions
thereof) from time to time outstanding shall bear interest prior to maturity at
the Applicable Rate, provided that in no event shall the Applicable Rate exceed
the Maximum Rate. Notwithstanding the foregoing, if at any time the Applicable
Rate exceeds the Maximum Rate, the rate of interest payable under this Note
shall be limited to the Maximum Rate, but any subsequent reductions in the
Applicable Rate shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest accrued on this Note equals the total amount
of interest which would have accrued at the Applicable Rate if the Applicable
Rate had at all times been in effect.

As used in this Note, the following terms shall have the meanings indicated
opposite them:

“Applicable Rate.” The Applicable Rate shall be Fifteen Percent (15%) per annum,
compounding quarterly.

“Default Rate.” The Default Rate shall be the Maximum Rate.

“Loan.” The $850,000 loan to be made to Maker by Payee which is evidenced
hereby.

“Maturity Date.” The earlier of April 8, 2010 or the date on which Maker issues
debentures or equity securities to Payee pursuant to a Stock Purchase Agreement
between Maker and Payee.

“Maximum Rate.” The maximum interest rate permitted under applicable law, it
being understood that, if applicable law provides for a ceiling under Chapter
301, Subchapter A of the Texas Credit Title (as may be amended from time to
time), such ceiling shall be the “weekly” ceiling.

“Principal Amount.” That portion of the Loan evidenced hereby as is from time to
time outstanding.

Maker shall have the right to prepay this Note, in whole or in part, without
premium or penalty upon written notice thereof given to Payee at least five
(5) days prior to the date to be fixed therein for prepayment, and upon the
payment of all accrued interest on the amount prepaid (and any interest which
has accrued at the Default Rate, if applicable, and other sums that may be
payable hereunder) to the date so fixed.

Interest shall be payable quarterly beginning July 1, 2009. The Principal Amount
and any remaining accrued interest shall be due and payable on the Maturity
Date.

Notwithstanding anything to the contrary contained in this Note, at the option
of the holder of this Note and upon notice to the Maker at any time after the
occurrence of a default hereunder, from and after such notice and during the
continuance of such default, the unpaid principal of this Note from time to time
outstanding and all past due interest shall, to the extent permitted by
applicable law, bear interest at the Default Rate, provided that in no event
shall such interest rate be more than the Maximum Rate.



--------------------------------------------------------------------------------

All interest accruing under this Note shall be calculated on the basis of a
360-day year applied to the actual number of days in each month. The Maker shall
make each payment which it owes hereunder not later than twelve o’clock, noon,
Dallas, Texas, time, on the date such payment becomes due and payable (or the
date any voluntary prepayment is made), in immediately available funds. Any
payment received by the Payee after such time will be deemed to have been made
on the next following business day. As used herein, the term “business day”
shall mean any day other than a Saturday or Sunday or any other day on which
commercial banks are authorized or required by law to be closed in Dallas,
Texas.

Payee and Maker intend in the execution of this Note and all other instruments
now or hereafter securing this Note to contract in strict compliance with
applicable usury law. In furtherance thereof, Payee and Maker stipulate and
agree that none of the terms and provisions contained in this Note, or in any
other instrument executed in connection herewith, shall ever be construed to
create a contract to pay for the use, forbearance or detention of money,
interest at a rate in excess of the Maximum Rate; neither Maker nor any
guarantors, endorsers or other parties now or hereafter becoming liable for
payment of this Note shall ever be obligated or required to pay interest on this
Note at a rate in excess of the Maximum Rate that may be lawfully charged under
applicable law, and the provisions of this paragraph shall control over all
other provisions of this Note and any other instruments now or hereafter
executed in connection herewith which may be in apparent conflict herewith.
Payee, including each holder of this Note, expressly disavows any intention to
charge or collect excessive unearned interest or finance charges in the event
the maturity of this Note is accelerated. If the maturity of this Note shall be
accelerated for any reason or if the Principal Amount is paid prior to the end
of the term of this Note, and as a result thereof the interest received for the
actual period of existence of the Loan exceeds the amount of interest that would
have accrued at the Maximum Rate, the Payee or other holder of this Note shall,
at its option, either refund to Maker the amount of such excess or credit the
amount of such excess against the Principal Amount and thereby shall render
inapplicable any and all penalties of any kind provided by applicable law as a
result of such excess interest. In the event that Payee or any other holder of
this Note shall contract for, charge or receive any amounts and/or any other
thing of value which are determined to constitute interest which would increase
the effective interest rate on this Note to a rate in excess of that permitted
to be charged by applicable law, all such sums determined to constitute interest
in excess of the amount of interest at the lawful rate shall, upon such
determination, at the option of the Payee or other holder of this Note, be
either immediately returned to Maker or credited against the Principal Amount,
in which event any and all penalties of any kind under applicable law as a
result of such excess interest shall be inapplicable. By execution of this Note,
Maker acknowledges that it believes the Loan evidenced by this Note to be
non-usurious and agrees that if, at any time, Maker should have a good faith
reason to believe, based on the advice of counsel, that the Loan is in fact
usurious, it will give the Payee or other holder of this Note notice of such
condition and Maker agrees that the Payee or other holder shall have ninety
(90) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists. The term “applicable law” as used
in this Note shall mean the laws of the state of Texas or the laws of the United
States, whichever laws allow the greater rate of interest, as such laws now
exist or may be changed or amended or come into effect in the future.

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Maker and all endorsers, guarantors and sureties
of this Note jointly and severally agree to pay to the Payee or other holder of
this Note in addition to the principal and interest due and payable hereon
reasonable attorneys’ and collection fees.

Maker and all endorsers, guarantors and sureties of this Note and all other
persons obligated or to become obligated on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
protest and notice of protest, diligence in collecting, and the bringing of suit
against any other party, and agree to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after maturity.

THIS NOTE AND THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO TEXAS’ PRINCIPLES OF CONFLICTS
OF LAW) AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN SUCH



--------------------------------------------------------------------------------

STATE. MAKER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE TEXAS OR
FEDERAL COURT SITTING IN DALLAS, TEXAS OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, AND MAKER HEREBY AGREES AND CONSENTS
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO MAKER AT THE ADDRESS OF
MAKER CONTAINED HEREIN, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO MAILED.

MAKER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE HOLDER OF THIS NOTE IN CONNECTION WITH THE
LOAN, ANY AND EVERY RIGHT IT MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) A TRIAL BY
JURY, (Ill) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COMPULSORY
COUNTERCLAIM) AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. Nothing herein contained shall prevent or prohibit
Maker from instituting or maintaining a separate action against the holder of
this Note with respect to any asserted claim.

Signed as of the 8th day of April, 2009.

 

MAKER: NORTH AMERICAN TECHNOLOGIES GROUP, INC., a Delaware corporation By:  

/s/ Pat Long

Name:   Pat Long Title:   CEO PAYEE: HERAKLES INVESTMENTS, INC. By:  

/s/ Darron K. Ash

Name:   Darron K. Ash Title:   President